Citation Nr: 0920868	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for L4-L5 disc disease and degenerative joint disease, status 
post lumbar laminectomy, with L5-S1 and radiculopathy of both 
sides (a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from May 1995 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, in which a 10 percent evaluation was 
granted for the Veteran's service-connected low back 
disorder, effective from September 2002.  Ultimately, in a 
rating action issued in November 2006, a 60 percent 
evaluation was assigned for the service connected low back 
disability effective from September 2002.  Pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), the Veteran is presumed to be 
seeking the maximum benefit allowed by law. Consequently, 
although the RO has increased the Veteran's rating for the 
service-connected disability of the lumbar spine while the 
claim has been pending on appeal, the claim remains in 
controversy because less than the maximum benefit has been 
awarded.

The Board observes that the September 2004 rating action had 
also denied service connection for a psychiatric disorder and 
the Veteran had timely completed the steps to appeal that 
determination.  However, in a November 2006 rating action, 
service connection was granted for a psychiatric disorder and 
a 100 percent evaluation was granted.  Accordingly, that 
claim has been resolved and is no longer in appellate status 
before the Board.

FINDINGS OF FACT

Since September 11, 2002, the Veteran's disability of the 
lumbar spine has not been manifested by residuals of a 
fractured vertebra with spinal cord involvement or by 
unfavorable ankylosis of the entire spine; or rendered the 
Veteran bedridden, or required the use of long leg braces. 



CONCLUSION OF LAW

The criteria for an initial rating higher than 60 percent for 
a low back disability, to include degenerative joint disease 
(DJD) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Veteran's claim for an increased rating for a low back 
disability arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records (STRs) as well as VA and 
private medical reports of his post-service treatment for a 
disability of the lumbar spine.  Records and a decision from 
the Social Security Administration (SSA) have also been 
obtained.  The Veteran has also been afforded formal VA 
examinations in 2004 and 2005 to evaluate the nature, extent 
and severity of that service-connected disability. 
Significantly, the Board observes that the Veteran does not 
report that his disability of the lumbar spine has worsened 
since the time of his most recent VA examinations, thus a 
remand is not required solely due to the passage of time 
since those examinations.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed an original service connection claim for a 
low back disability in September 2002.  In a September 2004 
rating action, service connection was established for a low 
back disability, for which a 10 percent evaluation was 
assigned, effective from September 2002.  

The STRs reflect that the Veteran had symptoms of low back 
pain with bilateral leg pain during service and that an MRI 
study revealed a herniated lumbar disc at L4-L5.  The Veteran 
underwent a lumbar discectomy in April 1999.  In December 
1999, it was determined that the Veteran was unable to 
perform his military duties due to severe back pain; 
ultimately, he was separated from service in June 2001.

Evidence on file includes a favorable decision of the Social 
Security Administration (SSA) determining that the Veteran 
was disabled due to severe impairments, described as status 
post discectomy and laminectomy at L4-5 with post-op epidural 
fibrosis and chronic back pain and schizophrenia/chronic 
paranoia/major depression, from June 2002.  The SSA evidence 
includes a January 2003 examination report of Dr. S.  The 
report indicated that the Veteran had experienced moderate 
back pain since surgery in 1999.  The report noted that there 
was no bowel or bladder disturbance.  Degenerative disc 
disease of the lumbar spine with chronic back pain was 
diagnosed, as was schizophrenia.  The doctor indicated that 
the Veteran was not completely disabled, but described the 
Veteran's slow mentation and history of schizophrenia as 
worrisome and requiring further evaluation by a psychiatrist 
as to the degree of impairment as related to employability.    

A VA examination report of May 2004 indicated that the 
Veteran complained of low back pain radiating into the legs 
and down to the ankles.  It was noted that he used a cane for 
walking and walked with a limp.  Normal lumbar lordosis was 
noted.  Range of motion testing revealed flexion of 90 
degrees; extension of 30 degrees; right and left rotation of 
38 degrees and lateral flexion bilaterally to 28 degrees, 
with pain on motion.  The report indicated that he had a 
significant amount of pain on repetitive use with an 
additional 25 percent loss of motion.  The examiner explained 
that any kind of activity (like standing, sitting, or lying 
down) aggravated the pain and caused an additional 25 percent 
loss of range of motion on flare-up; range of motion was 
noted to be additionally limited by pain, fatigue, weakness, 
and lack of endurance on repetitive use.  There was no 
evidence of lack of coordination.  An incapacitating episode 
2 weeks prior to the examination, lasting about a week was 
reported.  Diagnoses of: L4-L5 disc disease with DJD causing 
chronic low back pain radiating into the legs; L5 and S1 
radiculopathy on both sides; and obesity were made.  The 
examiner observed that the Veteran was not really able to do 
any kind of activity at all and complained of significant 
pain all the time.  

A VA medical record dated in November 2004 indicates that a 
consult had been issued for physical therapy for management 
of low back pain and that Acetaminophen had been prescribed 
for pain.  A December 2004 record documents the Veteran's 
continued complaints of low back pain.  

Also on file is a VA vocational evaluation dated in April 
2005 in which it was concluded that the Veteran's severe 
physical and psychiatric problems prevented him from being 
able to meet the demands of work on a sustained basis in a 
competitive work environment.  

A VA examination of the spine was conducted in May 2005.  The 
Veteran reported that he was in constant and severe pain.  He 
denied having any symptoms of bowel or bladder dysfunction.  
He acknowledged having symptoms of low back spasms, 
stiffness, weakness and fatigue.  Neurological evaluation 
revealed knee jerk hypoactive bilaterally.  Ankle jerk was 
absent bilaterally.  Examination revealed no lumbar 
flattening or lordosis, and no evidence of listing, scoliosis 
or ankylosis.  Range of motion testing revealed flexion from 
0 to 30 degrees; extension from 0 to 15 degrees, right and 
left rotation from 0 to 20 (right) and 25 (left) degrees and 
lateral flexion bilaterally from 0 to 15 degrees, all with 
pain.  The examiner noted that there was additional 
limitation of motion due to repetitive use due to pain. A 
diagnosis of DJD of the lumbar spine with chronic pain was 
made.  The examiner indicated that this mildly impacted the 
Veteran's daily activities.  

In a rating action issued in November 2006, an initial 60 
percent evaluation was assigned for the service connected low 
back disability effective from September 2002.  

Analysis

The matter under appellate review involves whether the 
Veteran is entitled to an initial rating in excess of 60 
percent for his low back disability, from September 11, 2002, 
forward.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More recently, 
the Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period (since September 11, 
2002) a 60 percent evaluation has been assigned for a low 
back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  In effect, he maintains that the SSA 
administration has recognized that he is 100 percent disabled 
due to his back disability and that as such, VA should too, 
recognize the disability as 100 percent disabling.

In considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  In this regard, if a law 
or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  Amendments with a specified 
effective date without provision for retroactive application 
may not be applied prior to the effective date.  As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran.  In this 
case, either the old or revised rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000

Prior to the 2002 and 2003 revisions, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided for the assignment of a maximum 
60 percent rating for intervertebral disc syndrome when the 
condition was pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  It was based upon these 
criteria that the 60 percent evaluation currently in effect 
was assigned.  

In addition, under former rating criteria, to qualify for a 
disability rating higher than 60 percent, the Veteran would 
need to demonstrate residual disability due to fractured 
vertebra with spinal cord involvement, bedridden, or 
requiring long leg braces (100 percent-diagnostic code 5285).  

Effective from September 2002, intervertebral disc syndrome 
may be evaluated (preoperatively or postoperatively) based 
either on the total duration of incapacitating episodes over 
the past 12 months.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Effective from September 2003, the diagnostic 
criteria for intervertebral disc syndrome was renumbered as 
Diagnostic Code 5243.  A note following the Diagnostic Code 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 
1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  38 
C.F.R. §4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows: a 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A note after the general rating formula for diseases and 
injuries of the spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 

The Veteran is and has since September 11, 2002, been in 
receipt of a 60 percent evaluation for his disability of the 
lumbar spine.  As set forth above, a 60 percent rating is the 
maximum evaluation for disabilities of the lumbosacral spine 
under the old and new criteria for intervertebral disc 
syndrome.  

Essentially, in order to warrant a higher evaluation, the 
Veteran's low back disability must be productive of residual 
disability due to fractured vertebra with spinal cord 
involvement, rendering him bedridden, or requiring long leg 
braces; or of ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
However, none of the evidence of record is indicative of that 
degree of disability.  While the Veteran does have 
significant limitation of motion of his lumbar spine, there 
is no indication in any of the medical evidence that he has 
residuals of a fractured vertebra with spinal cord 
involvement, that he is rendered bedridden or requires the 
use of long leg braces; or that he suffers from unfavorable 
ankylosis of the entire spine, in fact some motion in both 
flexion and extension has been repeatedly shown throughout 
the appeal period.

The Board notes that an evaluation under the (pre-revision) 
criteria of Diagnostic Code 5293 is clearly the most 
appropriate in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  This is so because the Veteran 
could not receive a higher evaluation based on incapacitating 
episodes (which provided a maximum evaluation of 60 percent) 
and given that neither unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine are shown which would support either a 50 or 100 
percent rating under the general rating formula.  As already 
discussed a 100 percent evaluation for residuals of a 
fractured vertebra under (former) code 5285 is also not 
shown.  

As such, the Board need not consider herein whether a higher 
evaluation is assignable based upon separate evaluations for 
neurologic deficit, inasmuch as code 5293 specifically 
contemplates neurological symptomatology associated with the 
low back disorder.  The Board notes that the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2008).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In addition, 
there is no clinical indication of bowel or bladder 
impairment attributable to the disability of the lumbar 
spine.  

The Board must also consider pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board accepts that the Veteran has 
functional impairment and pain; pain on motion has been well 
documented during his evaluations.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of complete ankylosis of the spine nor the 
residuals of a fractured vertebra as discussed above.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 cannot support a higher rating 
because the Court has held that there is no basis for a 
rating higher than the maximum schedular rating, as is 
currently assigned under code 5293, for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board points out that it is true that the Veteran has not 
worked for many years and that a decision of a (SSA) 
Administrative Law Judge (ALJ) awarded the Veteran SSA 
disability benefits based on impairment attributable to his 
back disability and psychiatric disorder, which combined, 
were found to render the Veteran unemployable.  However, the 
Board finds that the SSA determination is not dispositive as 
to the specific issue in this case.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including SSA].  The Veteran is already in 
receipt of a 100 percent schedular evaluation under VA laws 
and regulations for his psychiatric disorder.  Similarly, a 
100 percent schedular rating under VA laws and regulations 
for the low back disability is only warranted if it is shown 
that the manifestations of the back disability meet the 
specific rating criteria enumerated herein, which do not 
include a requisite finding of unemployability and which were 
clearly not met in this case.  Accordingly a 100 percent 
schedular evaluation for the low back disability is not 
warranted.   

The Board is cognizant that, both under the former and 
revised rating criteria for disability of the spine, the 
schedule does not provide for a higher rating than 60 percent 
for lumbar spine disability absent a showing of residuals of 
a vertebral fracture or unfavorable ankylosis.  The Veteran 
has not demonstrated either of these disabilities.  Moreover, 
the Veteran is already in receipt of a total 100 percent 
schedular evaluation and is in receipt of special monthly 
compensation based on a finding of housebound status, thereby 
compensating him for any loss in gainful employment (i.e., 
marked interference with employment) due to service-connected 
disease.  There is otherwise nothing exceptional about the 
clinical manifestations of his low back disability, nor has 
it required frequent periods of hospitalization.  As a 
result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), the Board has considered whether staged 
ratings are appropriate in this case.  However, in the 
present case, the Veteran's symptoms have remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 60 percent for a low 
back disorder.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 60 percent for a service-
connected low back disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


